Citation Nr: 1428666	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  10-14 924	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


REMAND

The Veteran served on active duty from December 1983 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In July 2010, the Veteran testified at a hearing before a Decision Review Officer at the Indianapolis, Indiana RO.  A transcript of that proceeding is of record.

The Veteran contends that he injured his back during his active duty period; also alleging that the disabilities have continued to the present time.  Review of the Veteran's treatment records reveal that after running races in January 1984, he developed severe posterior thigh pain bilaterally but sustained no trauma to the legs or back.  The provider noted that the Veteran's lumbosacral spine was not tender.  In March 1984, he was transported by ambulance after having headaches worsen while standing in formation.  

The Veteran's report of medical examination in February 1985 does not indicate any disabilities or medical complaints.

In an October 2008 statement, the Veteran indicated that he fell out in formation after standing for several hours and was taken to the emergency room.  He further indicated this happened in March 1984.  He stated that this was the beginning of spasms and back pain and that he had a subsequent laminectomy in 1995.  The Veteran indicated during his RO hearing conducted in July 2010 that he fainted in formation due to a head cold and he believed that his current back disability resulted from this fall.  The Veteran also reported being treated for muscle spasms in his thighs during active duty, which he now believes had something to do with his back problems.

The Veteran has additionally submitted multiple lay statements indicating that he had problems with his legs and back after military service.  

As there is some indication of an in-service event and the Veteran is competent to describe a back disability during service; a VA examination with opinion as to the relationship between his claimed conditions to service is required to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran should additionally be asked for information concerning where and when he has been treated for back problems since his discharge from service.  The Board additionally notes that information in the Veteran's Virtual VA file indicates that private treatment records from MetroSouth Medical Center are outstanding and should be requested.  When, if necessary, appropriate privacy releases are obtained, the agency of original jurisdiction (AOJ) should obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the claimed disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records as well as private treatment records from MetroSouth Medical Center.  All attempts to procure records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be afforded a VA examination to determine the current nature of the Veteran's back disability.  The claims folder should be made available to the examiner for review before the examination.  All tests deemed necessary should be conducted and the results reported.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether the Veteran has a current back disability that more likely, less likely, or at least as likely as not had its onset in service or is otherwise related to active military service.  A rationale for the opinions should be provided.

3.  Thereafter, re-adjudicate the claim for service connection.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

